Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 22, 2014

The Court of Appeals hereby passes the following order:

A15A0046. JACKIE W. ADAMS v. BANK OF AMERICA, N.A.

      Jackie W. Adams filed a breach of contract action against Bank of America,
N.A. The trial court dismissed the action, and Adams filed a notice of appeal. The
appellee has filed a motion to dismiss the appeal, arguing that we lack jurisdiction
because the notice of appeal is invalid. The appellee is correct.
      Adams’s notice of appeal was signed by “LaShahn Jackson,” who is not an
attorney. Under OCGA § 15-19-51 (a) (1), it is unlawful for any person other than
a duly licensed attorney at law to “practice or appear as an attorney at law for any
person other than himself in any court of this state or before any judicial body.”
While a litigant may represent herself without counsel, she may not be represented
by someone unauthorized to practice law. Here, because the notice of appeal was
filed by a non-lawyer, it is ineffectual. See Jaheni v. State, 281 Ga. App. 213, 214
(635 SE2d 821) (2006). And without a valid notice of appeal, we lack jurisdiction
to entertain this appeal. Id. Accordingly, Appellee’s motion to dismiss is hereby
GRANTED and this appeal is hereby DISMISSED for lack of jurisdiction.
Appellant’s motion to extend time for filing brief is denied as moot.
Court of Appeals of the State of Georgia
                                     09/22/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.